Citation Nr: 1755625	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  08-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 6, 2017.    

3.  Entitlement to service connection for an amputated right index finger.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In June 2017, the Board remanded it to develop it further.  In July 2017, VA provided the Veteran an examination to assess his lumbosacral strain in light of Correia v. McDonald, 28 Vet. App. 158 (2016); and to fulfill the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In August 2017, the RO granted entitlement to a total disability based on individual unemployability (TDIU) effective February 6, 2017, but not the entire period appealed from the claim to increase the service-connected lumbosacral strain rating.  The RO issued its last Supplemental Statement of the Case (SSOC) in August 2017; following a previous SSOC in February 2017; and a previous SSOC in September 2008.  The RO issued its first Statement of the Case (SOC) in August 2008.     

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, evidence of unemployability has been submitted, and therefore the record has raised the issue of entitlement to TDIU for the entire appeal period.  When a Veteran files a claim to increase a rating, the law presumes he or she seeks the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found inferred anytime a veteran requests increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

Prior to February 6, 2017, the Veteran did not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.  For the entire appealed period, there is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.   

In its June 2012 order, the Board noted it scheduled a hearing in July 2011 before a different Veterans' Law Judge (VLJ) that the Veteran requested on his VA Form 9, that he filed in September 2008.  On canceling the hearing, the Veteran moved the Board to reschedule it.  However, the VLJ ruled on July 18, 2011 that the motion did not show good cause and denied it. Neither the Veteran nor his accredited Representative have contested that ruling; thus further discussing it is unnecessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board notes that it has scheduled the Veteran for a hearing in February 2018, which appears to relate to a claim for an amputated right index finger for which the Veteran filed a NOD in February 2017.  As such, the Board does not address it here because the RO must first issue a Statement of the Case (SOC).  Thus, the Board remands the issue of an amputated right index finger to the RO to issue a SOC.    


FINDINGS OF FACT

1. During the entire appeal period, the Veteran's lumbosacral strain disability has been manifested by pain, weakness, incoordination, lack of endurance, instability of station, flare-ups, altered gait, limited standing and walking and forward limited flexion to 55 degrees at worst; but not forward limited flexion to 30 degrees or less.  There is no evidence of favorable ankylosis; or of intervertebral disc syndrome (IVDS) symptoms which required prescribed bedrest; or other neurologic abnormalities other than service-connected left lower peripheral neuropathy and right lower radiculopathy.

2.  Prior to February 6, 2017, the Veteran's service-connected disabilities included his (1) lumbosacral strain disability, rated as 20 percent disabling; (2) bilateral hearing loss, rated as 10 percent disabling, and (3) tinnitus rated as 10 percent disabling, with a combined disability rating of 40 percent.
 

CONCLUSIONS OF LAW

1.  The criteria for an lumbosacral strain disability rating greater than 20 percent have not been met or approximated for the entire appeal period. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The schedular criteria for Total Disability based on Individual Unemployability (TDIU) have not been met for the appeal period prior to February 6, 2017. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

With respect to claims to increase ratings, the duty to assist includes conducting a thorough and contemporaneous examination of the Veteran when appropriate. See Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, VA must conduct an examination where the evidence of record does not reflect the current state of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).

The claimant bears the burden to present and support his claim for benefits. 38 U.S.C. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board will grant the claim if the evidence for and against it is in equipoise. Conversely, the Board will deny it only if the evidence preponderates against it. See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Objectively, the Board resolves reasonable doubt in the claimant's favor. 38 C.F.R. § 4.3. The Board will assign the higher rating if the Veteran's disability picture more nearly approximates the criteria required for that evaluation where a question arises as to which of two evaluations to apply. Otherwise, it will assign the lower rating. 38 C.F.R. § 4.7.


Lumbosacral Strain Disability Rating

The Board presumes any claim to increase a rating seeks the maxium rating possible by law or regulation.  A.B. v. Brown, 6 Vet. App. 35 (1993).  VA personnel evaluate a disability by applying VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4 to the facts they find and observe. The percentage ratings the Schedule contains represent the average impairment in earning capacity resulting from diseases and injuries the Veteran incurred or aggravated during military service and residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§3.321(a), 4.1. VA must acknowledge and consider all regulations that potentially apply through assertions and issues the record raises, and explain its reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

It is essential to consider a certain disability's history to evaluate its severity. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). The present disability level is primarily important where the Veteran has already established entitlement to compensation and increasing the disability rating is at issue. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA may assign separate ratings for separate time periods based on the facts found. This practice is known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart, 21 Vet. App. at 509.  

In evaluating any musculoskeletal disability, including based on limited motion, VA must consider the actual degree of functional impairment that pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use, all impose on the Veteran. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors). 

VA has currently rated the Veteran's service-connected lumbosacral strain disability at 20 percent disabling for the entire appeal period under former 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5294. Notably, DC 5294 no longer exists.  However, the conditions it described now appear as diagnostic codes in 38 C.F.R. § 4.71(a) under the title "THE SPINE," to which apply a "General Rating Formula for Diseases and Injuries of the Spine."  For this reason, the Veteran's codesheet now displays his lumbosacral strain disability as service-connected under DC 5242 and the Board concurs in that assignment.  Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).     

Under its schedular analysis, VA rates spine disabilities under either the (1) General Rating Formula or (2) Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in the higher rating. See 38 C.F.R. § 4.71a , DC 5235-5243.  Here, the Board proceeds to judge the claim under that General Rating Formula because it contemplates the Veteran's back disability symptoms, such as limited motion, and his diagnosis.  In contrast, the Board does not proceed under the IVDS formula because the several VA examinations of the Veteran do not show incapacitating episodes or prescribed bedrest necessary to apply 38 C.F.R. § 4.71a, DC 5243.  When rated based on incapacitating episodes, a 20 percent rating is warranted when the Veteran has suffered incapacitating episodes lasting at least 2 weeks but less than 4 weeks during the past 12 months; 40 percent when they last at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent when lasting at least 6 weeks during the past 12 months. An "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome (IVDS) that requires bed rest prescribed and treatment by a physician. 38 C.F.R. § 4.71a , DC 5243.  

None of these facts are evident on the record.  The July 2017 VA examiner noted the Veteran's Thoracolumbar Common Diagnoses as "Degenerative arthritis of the spine" and not "Intervertebral disc syndrome," nor any others listed on the examiner's "Back (Thoracolumbar Spine) Conditions Distability Benefits Questionaire" that she used to record her findings.  Consequently, the Board does not apply DC 5243 to the Veteran's claim because he has no, nor has had any, diagnosis of "Intervertebral Disc Syndrome."  Moreover, the Veteran has not reported, and no medical evidence shows, incapacitating episodes due to the back disability lasting at least 4 weeks in 12 months. Thus, increasing his rating based on incapacitating episodes is not warranted for the entire appeal period either.  38 C.F.R. § 4.71a . 

Thus, the Board must apply the General Rating Formula, which covers DC 5242.  It assigns a 20 percent disability rating if the Veteran demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Next, it assigns a 40 percent disability rating if he demonstrates at least one of two criteria;  (1) forward flexion of the thoracolumbar spine 30 degrees or less; or (2) favorable ankylosis of the entire thoracolumbar spine.  Furthermore, it assigns a 50 percent disability rating for unfavorable ankylosis of the entire thoracolumbar spine. Lastly, it assigns a 100 percent disability rating for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a .

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, DC 5235-5243.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees and left and right lateral rotation are zrero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and ritght lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, DC 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, DC 5235-5243.

For the entire period on appeal, the Veteran contends his current rating of 20 percent for his service-connected lumbosacral strain disability has not accurately reflected its severity.  To assess his claim, VA provided several examiantions to him in March 2007, October 2007, April 2013, January 2015 (employability), February 2017 (x-ray of spine), March 2017 and July 2017.  And in October 2006, approximatey one year before filing his claim, a private examiner at Craft Medical Corporation, Princeton, West Virginia, examined him.  

The Board finds the examiners competent due to their professional credentials, education and experience, and credible given the well-reasoned and articulated rationales they provided.  The Board find their reports probative to assess the severity of the Veteran's lumbosacral strain disability at the time of the examinations because they based their reports on the Veteran's statements and objective examinations. Nieves-Rodriguez, 22 Vet. App. 295.  The examination reports are thorough and other evidence of record supports them. They discuss clinical findings and the Veteran's reported history to rate the disability under the applicable rating criteria. They also discuss the impact of the disabilities on the Veteran's daily living, including employability. They are adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Most recently, the July 2017 and March 2017 VA examiners noted no ankylosis (Ankylosing spondylitis) of the spine-thus the Board cannot apply the General Formula clause based solely on ankylosis to increase the Veteran's rating on a schedular analysis.  In contrast, the March 2007 VA examiner noted "cervical and lumbar spondylosis," a condition that differs and is broader than spondylitis, which may include degenerative disc disease (osteoarthritis), such as that the March 2007 examiner noted, though he conducted no range of motion (ROM) tests to assess ankylosis.  The April 2013 examiner noted the thoracolumbar spine disability, but performed no test for ankylosis specifically while conducting ROM tests.  Moreover, the January 2015 examiner reviewed records only to opine on employability, but did not examine the Veteran's ROM.              

Moving to range of motion (ROM) testing, both the July 2017 and March 2017 examiners measured the Veteran's ROM repetitive use testing as "abnormal or outside of normal range."  The July 2017 examiner measured forward flexion as "0 to 55 degrees" out of a possible (0 to 90); and the March 2017 examiner measured forward flexion as "0 to 60 degrees" out of a possible (0 to 90).  The April 2013 VA examiner also marked forward flexion of 60 degrees.  In contrast, neither the January 2015 nor the March 2007 examiners measured ROM.  And the October 2006 private examiner noted full forward flexion to 90 degrees, even though in May 2007, Social Security Admistration consultant records noted an October 2006 examination showing 80 degrees forward flexion.  Conclusively, no examiner reported forward flexion of only 30 degrees or less-which the General Formula requires to increase the Veteran's lower back disability rating to 40 percent, absent anklyosis diagnosed.  Thus, the evidence of record does not show the Veteran's disability meets the schedular criteria to increase his lumbosacral strain rating to the next level.

However, the Board still must consider how the Veteran's disability inhibits his ability to do things.  As to daily tasks, the Veteran's disability picture appears to have remained constant since he filed his claim in September 2007 until February 6, 2017.  Most recently, the July 2017 examiner mentioned that "(a)ny decrease in ROM limits bending, putting on shoes, etc."  Similarly, the March 2017 examiner stated that "theVeteran cannot lift, carry and move heavy objects.  He also cannot stand and walk for longtime and distance."  The same examiner also opined the same words in April 2013.  Much earlier, the March 2007 examiner noted the Veteran "reports of longstanding bilateral knee, right more than left, pain which at times makes them give way while walking."  As to walking, the July 2017 VA examiner marked that the Veteran uses a walker to assist him constantly; the March 2017 examiner noted he occationally uses a cane, and a walker regularly; and the April 2013 examiner also noted he uses a cane occasionally.  By contrast, his October 2007 VA examiner noted "(t)he Veteran walks unaided.  He denies cane, crutch and walker."  Thus, while the evidence of walking aided and unaided appears sporadic, it remains constant.    

As to pain, the Veteran was competent to report his symptoms to his examiners, and the Board finds his reports of pain and limited motion credible.  To evaluate the Veteran's disability level for the period on appeal the Board must consider functional loss. 38 C.F.R. §§ 4.40, 4.45.  However, pain, by itself, throughout a joint's ROM does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The medical evidence shows that the Veteran has, at times, complained of pain, limited motion and interference with standing and walking. Jandreau, 492 F.3d 1372.  The VA examiners specifically took these reports into account when determining the Veteran's ROM.  In particular, the July 2017 and March 2017 VA examiners noted pain with weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Testing forward flexion, the March 2013 examiner found objective pain began at 20 degrees, but no pain on the other ROM tests.  And, the October 2007 VA examiner noted "(t)here is no objective evidence of painful motion, spasms, weakness and tenderness;" but still found "(h)e limps when he walks and swivels his left leg," and that forward flexion is 0 to 50 degrees, resulting in pain and discomfort at the end point.  In contrast, the March 2007 examiner noted the "patient complained of pain and discomfort on testing for the lumbar spinal movements in all the directions, to even a moderate degree of range of motion;" and that "(t)he pain is throbbing, heavy, and cramping pain which worsens with most physical activities including sitting, standing, walking, bending, and climbing stairs."  Again, the Veteran's reported pain, while sporadic, appears constant throughout the appeal period.    

As to flare-ups, the July 2017 examiner wrote that the Veteran reports flare-ups of the thoracolumbar spine (back) "upon arising in the AM" and while "walking, standing, bending, etc."  The July 2017 examiner also reported the Veteran is able to perform repetive use testing at least three times, suffering no additional loss of function or ROM.  As examined, the Veteran reported no flare-up;  and thus the examiner could no more than speculate as to pain, weakness and the like during such a flare-up.  But, the July 2017 examiner reported the Veteran guarding his disability, "resulting in abnormal gait or abnormal spinal contour."  The March 2017 VA examiner found the same and noted the Veteran has guarding or muscle spasm of the thoracolumbar spine that results in abnormal gait. The March 2013 examiner noted flare-ups that impact the function of the spine, but that the Veteran "denies flare ups as he has pain on daily basis."  By contrast, his October 2007 VA examiner noted "(h)e denies flare ups as he has continuous lower back pain."  

The Board notes that the record shows lumbar spine arthritis by x-ray. See e.g., April 2013 (question 18(a)), July 2017 and March 2017 VA examinations (question 15.a.). DC 5003 states that degenerative arthritis x-ray findings established will be rated on the basis of limited motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Findings must objectively confirm limited motion such as by swelling, muscle spasm, or satisfactory evidence of painful motion. Absent limited motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a , Diagnostic Code 5003. The lumbar vertebrae are considered a group of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45. 

During the entire appeal period, the objective evidence from all examinations shows thoracolumbar spine limited forward flexion of at worst 55 degrees, and pain at 20 degrees. Muscle spasm or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour is consistently shown among the VA examinations.  There was no additional limitation due to the Deluca factors, including due to flare-ups that limit physical activity, weakness, stiffness, or fatigability, even with repetitive motion.  For example, the April 2013 examiner reported that the Veteran  "denies flare ups as he has pain on daily basis."  On a strictly schedular basis, the criteria for a 20 percent rating under the General Formula for spine disabilities are met for the entire appeal period and remain appropriate because the objective examination evidence shows measured forward flexion limited to at most 55 degrees when considering pain on motion, and muscle spasm or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour. 

VA primary care notes show brief worsenings in severity of the Veteran's symptoms, but that the Veteran's overall disability picture is inconsistent with a higher evaluation of 40 percent.  Based on the evidence of record, the Board finds the evidence preponderates against an increased rating in excess of 20 percent during the entire appeal period and that a staged, increased rating of 40 percent is not warranted. Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  As such, the Board finds that the assigned ratings contemplate already any further loss of motion or functional impairment due to these factors. 
38 C.F.R. §§ 4.40, 4.45.

On a schedular basis, when evaluating disabilities of the spine, any associated objective neurologic abnormalities are rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1.  Here, the RO has granted service connection for the Veteran's left lower extremity peripheral neuoropathy and right lower extremity radiculopathy effective February 6, 2017, and therefore these associated abnormalities are already contemplated by their assigned ratings. No other neurologic abnormalities have been noted as associated with the lumbosacral strain disability. The Board further notes that any associated bowel or bladder impairment must be rated separately as well, but the examinations in this case show none.  As such, additional separate compensable ratings are not warranted. Id. 

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  On a schedular basis and review, besides the aforementioned brief worsenings in symptoms, the objectively measured functional impairment of the lumbar spine's motion on forward flexion, to include the impact of the DeLuca factors, does not nearly approximate forward flexion limited to 30 degrees or less, which is the level the General Formula requires to substantiate a 40 percent rating. There is no lay report or medical evidence to indicate favorable ankylosis, although the Veteran has reported difficulty straightening his back due to pain.  For these reasons, the currently assigned 20 percent rating is confirmed, and a rating greater than 20 percent is denied for the entire period on appeal.  At no point during the applicable rating period have the criteria for a rating higher than 20 percent been met or approximated. The Board has considered whether the benefit of the doubt doctrine applies. However, it does not apply because the preponderance of the evidence is against findings that a rating higher than 20 percent is warranted. 38 U.S.C. §5107(b); 38 C.F.R. § 4.3. 

Schedular TDIU prior to February 6, 2017

In August 2017, the RO issued a ratings decision to rate the Veteran TDIU, effective February 6, 2017.  38 C.F.R. § 4.16(a).  The question remains whether the appeallate period prior to February 6, 2017 also qualifies as TDIU.  The RO explained its reasoning to assign that effective TDIU date since that was the day on which the Veteran filed initial claims for other disabilities which, once granted, allowed for TDIU according to its scheduler formulae.  Id.  However, the Veteran's other service-connected disabilities either did not exist or were insufficient to meet the formulae prior to February 6, 2017.  In this case, prior to February 6, 2017, the Veteran's service-connected disabilities included his (1) lumbosacral strain disability, rated as 20 percent disabling; (2) bilateral hearing loss, rated as 10 percent disabling, and (3) tinnitus rated as 10 percent disabling, with a combined disability rating of 40 percent. As such, the Veteran does not meet the schedular criteria for a TDIU prior to February 6, 2017. See 38 C.F.R. § 4.16(a).
  
TDIU is predicated upon an inability to secure and follow "substantially gainful employment." 38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342, 355-56   (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history. This was incorporated into 38 C.F.R. § 4.16(a), which now specifies that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).  Consideration shall be given in all claims to the nature of the employment and/or the reasons for termination. Id.  

As of February 6, 2017, the Veteran has been assigned a schedular TDIU. Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (2012). As it might benefit the Veteran to obtain a TDIU rating even where a 100 percent schedular rating is already in effect, the Board must also consider whether the Veteran's service-connected lumbrosacral strain disability alone warrants a separate award of TDIU based on extraschedular rating at any point during the pendency of the appeal. See Bradley v. Peake, 22 Vet. App. 280 (2008).   As described and decided above, in this case it does not.  

Extraschedular TDIU prior to February 6, 2017

In June 2012, the Board had previously considered whether an extraschedular evaluation is warranted under the provisions of 38 C.F.R. § 3.321(b)(1). Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  Here, a June 2007 Social Security Administration (SSA) "Request for Corrective Action" found the Veteran ceased substantial gainful activity (SGA) in November 2004, due to medical evidence then shown to substantiate a SSA disability claim.  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

The Board does not have authority to grant an extraschedular rating in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  However, in June 2012 it remanded and directed the RO to refer the claim to the VA Director of the Compensation and Pension Service to consider an extraschedular rating, who denied it by an Administrative Review the Director of the Compensation Service at the Veterans Benefits Administration (VBA) issued in December 2016.  38 C.F.R. § 3.321(b)(1).  Here, the Board notes that neither the Veteran nor his accredited Representative have contested that denial in their appellate briefs of May 1, 2017 and October 11, 2017; and the Board does not detect that the record raises it further beyond the Director discussing findings of the Social Security Administration (SSA) that found the Veteran ceased substantial gainful activity (SGA) in November 2004.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).  In fact, the Veteran filed a Statement in Support of Claim in August 2017 that confirmed he last worked for his last employer approximately fifteen years prior, but that the employer has passed away.     

Established VA policy is that all veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2017). A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  Again, the Board referred the claim, and the Director denied it.  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). In this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which further referral for extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finds the rating criteria reasonably describe the Veteran's disability level and symptoms pertaining to his service-connected lumbosacral strain disability prior to February 6, 2017, which is manifested by pain and pain on motion, to include during flare-ups, arthritis shown by x-ray findings, forward flexion of the thoracolumbar spine limited to greater than 30 degrees, but not greater than 60 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  See, e.g., April 2013 VA examination note 7(b).  Thus, the Rating Schedule contemplates the Veteran's disability picture, and the assigned schedular ratings are therefore adequate. Consequently, further referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The benefit of the doubt rule does not apply because the evidence preponderates against both claims. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 . The Board denies them for these reasons.




ORDER

1. Entitlement to an increased rating for a lumbosacral strain disability, currently evaluated as 20 percent disabling, is denied.  

2. Entitlement to a rating of total disability based on individual unemployability due to service connected disabilities (TDIU) prior to February 6, 2017, is denied.    


REMAND

The Board remands the claim of an amputed right index finger to the RO to issue a Statement of the Case (SOC).  In a December 2016 rating decision, the RO denied entitlement to service connection for an amputed right index finger. In February 2017, the Veteran filed a Notice of Disagreement (NOD) with that decision.  However, the RO has not issued a SOC to respond to the NOD. Thus, the Board remands the issue to the RO to issue a SOC. See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO shall issue a SOC that addresses entitlement to an amputed right index finger and inform the Veteran that he must perfect a timely appeal for the Board to consider that issue.  If, and only if, the Veteran timely perfects the appeal, the RO will return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B , 7112 (2012).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


